AMENDED ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the North Dakota Supreme Court suspending respondent Brian T. Hardwick for 60 days, staying that suspension, and placing him on probation for 1 year. In re Hardwick, 841 N.W.2d 427, 429-30 (N.D.2013). The North Dakota suspension was based on respondent misappropriating $1,671 in law firm funds, practicing law while fee-suspended, collecting attorney fees for work performed while fee-suspended, and failing to adequately communicate with a client, in violation of Rules 1.4(a), 1.15(d), 1.16(e), 5.5(a), and 8.4(c) of the North Dakota Rules of Professional Conduct. In re Hardwick, 841 N.W.2d at 429.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives his rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a 60-day, stayed suspension and 1 year of probation.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Brian T. Hardwick is suspended from the practice of law for a minimum of 60 days and placed on probation for 1 year;
2. Respondent’s suspension is stayed subject to his compliance with the following conditions of his probation:
a. Respondent shall have no further disciplinary complaints found to be meritorious during the period of probation;
b. Respondent shall refund $120 in unearned fees to Doris Emler;
c. Respondent shall comply -with the Minnesota Rules of Professional Conduct; and
d. Respondent shall comply with all the terms and conditions of the North Dakota Supreme Court’s March 13, 2013, order, as amended on May 10, 2013, in respondent’s North Dakota disciplinary proceeding;
3. If respondent violates the conditions of his probation, he will be subject to revocation of probation, lifting of the stay, and active suspension from the practice of *703law for 60 days, without credit for any probationary period served; and
4. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Associate Justice